

AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This Amendment No. 3 to Credit Agreement (this “Amendment”), effective as of
February 28, 2007, is made by and among THE TORO COMPANY, a Delaware corporation
(“Toro”), TORO CREDIT COMPANY, a Minnesota corporation, TORO MANUFACTURING LLC,
a Delaware limited liability company, EXMARK MANUFACTURING COMPANY INCORPORATED,
a Nebraska corporation, TORO INTERNATIONAL COMPANY, a Minnesota corporation,
TOVER OVERSEAS B.V., a Netherlands company, and TORO FACTORING COMPANY LIMITED,
a Guernsey, Channel Islands company (all of the foregoing, collectively, the
“Borrowers”), each lender from time to time party hereto (collectively the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Administrative Agent”).  
 
WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of September 8, 2004 (as amended by
Amendment No. 1 to Credit Agreement dated as of October 25, 2005 and Amendment
No. 2 to Credit Agreement dated as of January 10, 2007, as hereby amended and as
from time to time hereafter further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement” (capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrowers a revolving credit facility (including a letter of
credit facility and a swing line facility); and
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders (i) waive the Default (resulting from the Borrowers’ failure to
accurately account deferred compensation plans on the financial statements
required by the Credit Agreement), and (ii) amend certain provisions of the
Credit Agreement as set forth herein;
 
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Amendment and to make this Amendment valid and binding have been complied
with or have been done or performed;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
 
1. Waiver and Consent. On February 28, 2007, Toro filed a current report on Form
8-K that disclosed that it would be restating previously issued financial
statements due to reporting errors (the “Reporting Errors”) primarily arising
with respect to the accounting for deferred compensation plans (the
“Restatement”). Copies of this Form 8-K and related press release have been
provided to the Lenders. Pursuant to the request of Toro and subject to the
terms and conditions set forth herein, the Lenders, pursuant to Amendment,
hereby waive all Defaults, if any, existing under the Credit Agreement due to
the Restatement or the Reporting Errors, including any that may have resulted
under Section 6.01 thereof from the past delivery of financial statements to the
Lenders containing such Reporting Errors. Additionally, each Lender hereby
approves and consents to the satisfaction of the condition precedent in Section
4.02(a) of the Credit Agreement with respect to the representation and warranty
in Section 5.05 of the Credit Agreement after giving effect to the Restatement.
The waiver and approval set forth in this Waiver Letter is limited solely to the
effects of the Restatement.


2. Amendments. Subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended as follows:
 
(a) The definitions of the following terms and references thereto are deleted in
the following sections of the Credit Agreement:
 
“Receivables Loan Agreement” in Section 1.01; and
 
“Toro Receivables Company” in the definition of “Material Subsidiary” and
Section 7.08.
 
(b) Clause (g) of the definition of “Indebtedness” in Section 1.01 is hereby
amended by deleting such clause in its entirety and inserting the following in
lieu thereof:
 
(g) the unpaid amount of all Receivables sold by any Borrower for which such
Borrower has recourse liability or portion thereof for which such Borrower has
recourse liability in cases where such recourse liability is not full; and
 
(c) The definition of “Receivables Purchase Facility” in Section 1.01 is hereby
amended by deleting the definition in its entirety and inserting the following
in lieu thereof:
 
“Receivables Purchase Facility” shall mean any agreement of any Originator,
approved by the Administrative Agent (such approval not to be unreasonably
withheld), providing for sales, transfers or conveyances of Receivables of such
Originator purporting to be sales (and considered sales under GAAP) that do not
provide, directly or indirectly, for recourse against the seller of such
Receivables (or against any of such seller’s Affiliates) by way of a guaranty or
any other support arrangement, with respect to the amount of such Receivables
(based on the financial condition or circumstances of the obligor thereunder),
other than such limited recourse as is reasonable given market standards for
transactions of a similar type, taking into account such factors as historical
bad debt loss experience and obligor concentration levels.
 
(d) Section 7.02(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(d) dispositions by any Originator of Receivables pursuant to Receivables
Purchase Facilities provided that the outstanding unpaid amount of all such
Receivables so sold in the aggregate shall not at any time exceed $125,000,000
and such Receivables Purchase Facilities may be established only at a time when
Toro has a Debt Rating by S&P of BBB- or better or by Moody’s of Baa3 or better;
 
(e) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
7.11. Toro and TCC Portion of Sales Revenues. The consolidated total sales
revenue of Toro and TCC at the end of each fiscal year shall not be less than
50% of the consolidated total sales revenue of Toro and its Subsidiaries at such
time.
 
(f) Section 8.01(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(e)  Cross-Default. (i) Any Borrower or any Material Subsidiary (A) fails to
make any payment in respect of any Indebtedness or Contingent Obligation, having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000 when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure; or (B) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, and such failure continues after the
applicable grace, cure or notice period, if any, specified in the relevant
document on the date of such failure and if the effect of such failure, event or
condition is to allow the holder or holders of such Indebtedness or beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii)(A) there occurs any termination, liquidation, unwind or
similar event or circumstance under any Receivables Purchase Facility other than
a voluntary termination by any Borrower or a scheduled termination, as a result
of which any purchaser of receivables thereunder has ceased purchasing such
Receivables and such purchaser may apply all collections on previously purchased
Receivables thereunder to the payment of such purchaser’s interest in such
previously purchased Receivables (any such event or circumstance referred to as
a “Receivables Purchase Facility Termination”) other than any such Receivables
Purchase Facility Termination that arises solely as a result of (i) a
down-grading of the credit rating of any bank or financial institution not
affiliated with the Borrowers that provides liquidity, credit or other support
in connection with such facility; or (ii) breach of a covenant contained in any
Receivables Purchase Facility and this Agreement if the Lenders have previously
waived compliance with such covenant under the terms of this Agreement with
respect to the particular instance of non-compliance giving rise to the breach
of such covenant under such Receivables Purchase Facility, it being acknowledged
by the Borrowers that no waiver by the Lenders of compliance with the provisions
of this Agreement in any particular instance shall constitute a waiver under
either this Agreement or any Receivables Purchase Facility of any future
non-compliance with such provision and (B) within 60 days after the effective
date of such Receivables Purchase Facility Termination, additional financing
and/or capitalization of the Borrowers in replacement of such Receivables
Purchase Facility, in an amount substantially similar to the amount of the
Receivables Purchase Facility and upon such terms as are acceptable to the
Required Lenders, shall not be completed and funding thereunder shall not be
available to the Borrowers; or
 
(g) Section 11.17(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
All obligations of Toro and TCC or either one of them under this Agreement and
the other Loan Documents to which they are a party, shall be joint and several
obligations of Toro and TCC (each of the foregoing, a “Joint Borrower”). Only
Toro shall be liable as a guarantor under Article X hereof for the obligations
of the Subsidiary Borrowers under Article XI hereof. All obligations of the
Subsidiary Borrowers under this Agreement and all of the other Loan Documents
shall be several and not joint, the result of which shall be that each
Subsidiary Borrower is obligated to repay only those Loans made by the Lenders
to such Subsidiary Borrower and interest, fees, expenses and other obligations
owing by such Subsidiary Borrower in connection with such Loans.
 
(h) Section 1(b) of Schedule 2 to Exhibit D of the Credit Agreement is hereby
amended by deleting such section in its entirety and inserting the following in
lieu thereof:
 
Aggregate outstanding unpaid amount of all Receivables sold by any Company
pursuant to a Receivables Purchase Facility at any time:
 
Amount   $__________
 
Maximum   $125,000,000


3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:
 
(i) ten (10) original counterparts of this Amendment, duly executed by the
Borrowers, the Administrative Agent and the Required Lenders, together with all
schedules and exhibits thereto duly completed; and
 
(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably require.
 
4. Reaffirmation by each of the Borrowers. Each of the Borrowers hereby
consents, acknowledges and agrees to the amendments of the Credit Agreement set
forth herein.
 
5. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each of the Borrowers represents
and warrants to the Administrative Agent and the Lenders as follows:
 
(a) The representations and warranties of (i) the Borrowers contained in Article
V (after giving effect to this Amendment) and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Amendment,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b) There does not exist any pending or threatened action, suit, investigation
or proceeding in any court or before any arbitrator or Government Authority that
purports to affect any transaction contemplated under this Agreement or the
ability of any Borrower to perform its respective obligations under this
Agreement.
 
(c) There has not occurred since January 11, 2007 any event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect or a material adverse change in or a material adverse effect upon the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of Toro and its Subsidiaries taken as a
whole; and
 
(d) No Default or Event of Default has occurred and is continuing.
 
6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not herein set forth, shall bind any party hereto and not one of
them has relied on any such promise, condition, representation or warranty. Each
of the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 11.01 of the Credit
Agreement.
 
7. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects by each party hereto and shall be
and remain in full force and effect according to their respective terms.
 
8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.
 
9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with the laws of the State of New York.
 
10. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
11.  References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement as amended hereby.
 
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent and each of the Lenders,
and their respective successors, assigns and legal representatives; provided,
however, that no Borrower, without the prior consent of the Required Lenders,
may assign any rights, powers, duties or obligations hereunder.
 
13. Expenses. Toro agrees to pay to the Administrative Agent all reasonable
out-of-pocket expenses incurred or arising in connection with the negotiation
and preparation of this Amendment.
 
 
 
Remainder of page left blank intentionally.
 


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers or representatives as of the day and year first above written.
 
THE TORO COMPANY
 
By: /s/ Thomas J. Larson
Name: Thomas J. Larson
Title: Treasurer
 
TORO CREDIT COMPANY
 
By: /s/ Thomas J. Larson
Name: Thomas J. Larson
Title: Secretary-Treasurer
 
TORO MANUFACTURING COMPANY
 
By: /s/ Stephen P. Wolfe
Name: Stephen P. Wolfe
Title: President
 
EXMARK MANUFACTURING COMPANY INCORPORATED
 
By: /s/ Timothy P. Dordell
Name: Timothy P. Dordell
Title: Vice President & Secretary
 
TORO INTERNATIONAL COMPANY
 
By: /s/ Stephen P. Wolfe
Name: Stephen P. Wolfe
Title: Vice President & Treasurer

 
TOVER OVERSEAS B.V.
 
By: /s/ Paula M. Graff
Name: Paula M. Graff
Title: Authorized Signatory
 
TORO FACTORING COMPANY LIMITED
 
By: /s/ Paula M. Graff
Name: Paula M. Graff
Title: Managing Director
 

BANK OF AMERICA, N.A., as Administrative Agent
 
By: /s/ Charlene Wright-Jones
Name: Charlene Wright-Jones
Title: Assistant Vice President
 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By: /s/ Charles R. Dickerson
Name: Charles R. Dickerson
Title: Managing Director
 

SUNTRUST BANK, as a Lender and a Co-Syndication Agent
 
By: /s/ Michael Lapresi
Name: Michael Lapresi
Title: Managing Director

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Co-Syndication Agent
 
By: /s/ Michael J. Staloch
Name: Michael J. Stoloch
Title: Senior Vice President
 
HARRIS TRUST AND SAVINGS BANK, as a Lender and a Co-Documentation Agent
 
By: /s/ Philip Langheim
Name: Philip Langheim
Title: Director
 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and a
Co-Documentation Agent
 
By: /s/ Allison S. Gelfman
Name: Allison S. Gelfman
Title: Vice President
 


THE BANK OF NEW YORK, as a Lender
 
By: /s/ Walter C. Parelli
Name: Walter C. Parelli
Title: Vice President
 